             Case 1:19-cr-00448-DDD Document 3 Filed 10/22/19 USDC Colorado Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Colorado
                                                             District of __________

                  United States of America
                             v.                                   )
             1. JONATHAN MANUEL GOMEZ                             )
                                                                  )        Case No. 19-cr-00448-DDD-1
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      JONATHAN MANUEL GOMEZ                                                                             ,
who is accused of an offense or violation based on the following document filed with the court:

✔
u Indictment              u Superseding Indictment       u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
 Escape in violation of 18 USC 751(a).




Date:    10/22/2019                                                                   s/A. Thomas, Deputy Clerk
                                                                                         Issuing officer’s signature

City and state:       Denver, Colorado                                              Jeffrey P. Colwell, Clerk of Court
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
